MEMORANDUM ***
The government did not violate Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), when it failed to disclose its conversation with the Orchard Bank representative. Though the representative did admit to giving Haqq credit card applications to distribute, this information was not material because it didn’t cast doubt on the prosecutor’s assertion that Haqq had no relationship with any bank that would allow him to issue credit cards to anyone.
Nor is the government’s nondisclosure “so serious that there is a reasonable probability that the suppressed evidence would have produced a different verdict.” Strickler v. Greene, 527 U.S. 263, 281, 119 S.Ct. 1936, 144 L.Ed.2d 286 (1999). Even if the government’s conversation with the Orchard Bank representative had disclosed that Haqq had a more extensive relationship with Orchard, Haqq offered no evidence of relationships with the other lending institutions with which he claimed to be affiliated. The single Orchard Bank relationship would not have been sufficient, on its own, to produce a different verdict.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.